Case: 13-10312   Date Filed: 01/09/2014   Page: 1 of 4


                                                        [DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 13-10312
                        Non-Argument Calendar
                      ________________________

                 D.C. Docket No. 1:12-cr-20461-KMM-1

UNITED STATES OF AMERICA,


                                                              Plaintiff-Appellee,

                                  versus

JESSE CHARLES REVERIO,
a.k.a. Andreas Brown,
a.k.a. Andres Brown,


                                                         Defendant-Appellant.
                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                            (January 9, 2014)

Before WILSON, PRYOR and ANDERSON, Circuit Judges.

PER CURIAM:
              Case: 13-10312     Date Filed: 01/09/2014   Page: 2 of 4


      Jesse Reverio, who conditionally pleaded guilty to possessing a firearm as a

convicted felon, 18 U.S.C. § 922(g)(1), appeals the denial of his motion to dismiss

his indictment and his objection to the enhancement of his sentence under the

Armed Career Criminal Act. Reverio challenges his conviction and sentence on

the grounds that section 922(g)(1) and the Armed Career Criminal Act are

unconstitutional. We affirm.

      We review de novo the constitutionality of a statute. United States v.

Jordan, 635 F.3d 1181, 1185 (11th Cir. 2011).

      Reverio challenges the constitutionality of section 922(g)(1) on four

grounds, all of which fail. Reverio argues that section 922(g)(1) interferes with his

fundamental right to bear arms under the Second Amendment, but his argument is

foreclosed by our holding in United States v. Rozier, 598 F.3d 768 (11th Cir.

2010), “that statutes disqualifying felons from possessing a firearm under any and

all circumstances do not offend the Second Amendment,” id. at 771 (discussing the

decision of the Supreme Court in District of Columbia v. Heller, 554 U.S. 570, 128
S. Ct. 2783 (2008)). Reverio also makes the conclusory argument, for the first

time, that section 922(g)(1) “violate[s] the Equal Protection and Substantive Due

Process clauses of the Fifth Amendment unless the government can establish that

the restrictions are narrowly tailored to serve a compelling governmental interest,”

but Reverio fails to establish any plain error with respect to his conviction because


                                          2
              Case: 13-10312     Date Filed: 01/09/2014    Page: 3 of 4


he cites no precedent in support of his argument. See United States v. Lejarde–

Rada, 319 F.3d 1288, 1291 (11th Cir. 2003). Reverio “maintains that . . . . section

922(g)(1) . . . violates the Tenth Amendment” by infringing on a police power

reserved for the States and that Congress exceeded its power under the Commerce

Clause by enacting section 922(g)(1), but Reverio concedes that his arguments are

foreclosed by our precedents. See Jordan, 635 F.3d at 1189; United States v. Scott,

263 F.3d 1270, 1273 (11th Cir. 2001); United States v. Dupree, 258 F.3d 1258,

1259–60 (11th Cir. 2001); Hiley v. Barrett, 155 F.3d 1276, 1277 (11th Cir. 1998);

United States v. McAllister, 77 F.3d 387, 389–90 (11th Cir. 1996). Section

922(g)(1) is also constitutional as applied to Reverio, who admitted in his factual

stipulation that the firearm he possessed was “manufactured outside the State of

Florida and therefore traveled in interstate and/or foreign commerce.” See Jordan,
635 F.3d at 1189; Scott, 263 F.3d at 1274.

      Reverio’s arguments about the Armed Career Criminal Act also fail.

Reverio argues that the Act violates the Second Amendment, but convicted felons

do not possess the same right to gun ownership as do law-abiding citizens. See

Heller, 554 U.S. at 626, 128 S. Ct. at 2816–17 (“the right secured by the Second

Amendment is not unlimited” and “nothing in our opinion should be taken to cast

doubt on longstanding prohibitions on the possession of firearms by felons”).

Reverio argues that the Act is contrary to the “principle[] codified” in the


                                          3
              Case: 13-10312     Date Filed: 01/09/2014   Page: 4 of 4


Sentencing Guidelines that offenders can rehabilitate and should not have counted

against them any prior sentence that is more than 10 years old, see U.S.S.G.

§ 4A1.2(e)(2), but Congress decided to treat armed career offenders differently.

Reverio also argues that his 15-year sentence is overly harsh because he refrained

from criminal activity for about a decade before possessing a firearm, but the Act

is intended to punish Reverio for his recidivism, not “the motive or purpose of [his]

current possession of firearms,” United States v. Reynolds, 215 F.3d 1210, 1214

(11th Cir. 2000).

      We AFFIRM Reverio’s conviction and sentence.




                                         4